PER CURIAM.
Luis Martinez appeals a final judgment which granted in part and denied in part his replevin complaint. We reverse for a new hearing.
Plaintiff-appellant Martinez, also known as Syed Iftikhar, brought a replevin suit against the Monroe County Sheriffs Department. Plaintiff contended that after his arrest, the Sheriffs Department impounded his personal property and failed to return it to him. It appears that the plaintiff is now a prisoner in federal custody.
The trial court scheduled a hearing on the replevin complaint and plaintiff made arrangements to participate by telephone from the federal institution where he was then incarcerated. Prior to the hearing date, the federal authorities decided to transfer the plaintiff to another facility.
Plaintiff advised the trial court of the pending transfer. He requested that the hearing be postponed if he was in transit on the hearing date and unable to participate.
As events turned out, the plaintiff was unable to participate, but the trial court proceeded with the hearing in his absence. The court entered a final judgment granting relief as to some of the plaintiffs property but denying relief with regard to the remainder of the items claimed.
The plaintiff has appealed. The Monroe County Sheriffs Department failed to file a brief.
*401We conclude that the plaintiff showed good cause for a continuance of the hearing, as his failure to participate was caused by circumstances beyond his control. We therefore reverse the final judgment and remand for a new hearing. We express no view on the merits of the plaintiffs claim.
Reversed and remanded for a new hearing.